2018 IL App (5th) 170484
            NOTICE

 Decision filed 11/29/18. The

 text of this decision may be                NO. 5-17-0484 

 changed or corrected prior to

 the filing of a Petition for

 Rehearing or the disposition of

                                                 IN THE
 the same.

                                    APPELLATE COURT OF ILLINOIS


                               FIFTH DISTRICT

______________________________________________________________________________

BENNIE BARLOW,                                  )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Franklin County.
                                                )
v.                                              )     No. 16-MR-180
                                                )
STATE FARM MUTUAL AUTOMOBILE INSURANCE )
COMPANY,                                        )     Honorable
                                                )     Eric J. Dirnbeck,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE GOLDENHERSH delivered the judgment of the court, with opinion.
         Justices Welch and Cates concurred in the judgment and opinion.

                                               OPINION

¶1       Plaintiff, Bennie Barlow, filed an underinsured motorist claim against defendant, State

Farm Mutual Automobile Insurance Company (State Farm), after he was injured in an accident

while driving one of his employer’s 16 vehicles. All 16 vehicles were insured by State Farm.

Plaintiff settled with the insurer of the at-fault driver for policy limits of $20,000. Plaintiff then

sent timely notice to State Farm of an underinsured motorist claim. Plaintiff claimed the limits of

liability for underinsured motorist coverage on all of his employer’s 16 policies should be

stacked, making $4 million of underinsured motorist coverage available. State Farm claimed

there was only $250,000 in underinsured motorist coverage available. The parties filed

cross-motions for summary judgment on the stacking issue. The trial court granted plaintiff’s


                                                   1

motion for summary judgment. State Farm now appeals. We affirm.

¶2                                    I. BACKGROUND

¶3     On October 17, 2014, plaintiff was driving a pickup truck owned by his employer,

Enviro-Tech, when he was rear-ended by a vehicle driven by the at-fault driver, Sebastian

Dionne. Plaintiff was acting within the scope of his employment at the time of the accident. The

Enviro-Tech truck plaintiff was driving was insured with an automobile policy issued by State

Farm. Dionne was covered by a policy of insurance issued by Safe Auto with policy limits of

$20,000. Safe Auto paid its policy limit of $20,000. Plaintiff’s injuries are well in excess of

$20,000.

¶4     Plaintiff made an underinsured motorist claim against State Farm. State Farm initially

denied coverage because plaintiff was also covered under a worker’s compensation insurance

policy. State Farm’s underinsured motorist coverage specifically provides that any worker’s

compensation payments “shall reduce the amount payable under this coverage.” State Farm

argued that the amount of plaintiff’s worker’s compensation claim exceeded the $250,000

underinsured motorist policy limit. Plaintiff’s attorney acknowledged that State Farm was

entitled to a setoff for monies paid by worker’s compensation insurance, but continued to

proceed with an underinsured claim against State Farm.

¶5     State Farm insured 16 vehicles owned by Enviro-Tech. The declaration pages begin as

follows:

       “A- LIABILITY

           BODILY INJURY 250000 EACH PERSON 500000 EACH ACCIDENT
           PROPERTY DAMAGE 200000 EACH ACCIDENT

       U- UNINSURED MOTOR VEHICLE

           BODILY INJURY 250000 EACH PERSON 500000 EACH ACCIDENT

                                               2

            POLICY CHANGE BALANCING ACCOUNT $0.00

        W- UNDERINSURED MOTOR VEHICLE

            BODILY INJURY 250000 EACH PERSON 500000 EACH ACCIDENT
            INFORMATION ONLY—DO NOT PAY”

The only other information on that page is a name, address, dates, and some type of

identification of the policy form.

¶6     The declarations page identified the premium billed for underinsured motorist coverage

on the vehicle involved in the accident as “W $58.95.” The policy “provides Underinsured Motor

Vehicle Coverage for bodily injury if ‘W’ is shown under ‘SYMBOLS’ on the Declaration

Page.” “W” is repeated 16 times in the declarations page, once for each vehicle covered by the

policy. Enviro-Tech paid 16 separate premiums for underinsured motorist coverage.

¶7     The body of the policy contains the following language:

       “Limits

       1. The Underinsured Motor Vehicle Coverage limits are shown on the Declarations Page
          under ‘Underinsured Motor Vehicle Coverage—Bodily Injury Limits—Each Person,
          Each Accident’.
          a. The most we will pay for all damages resulting from bodily injury is the lesser of:
            (1) the limit shown under ‘Each Person’ less those amounts actually recovered under
          the applicable bodily injury insurance policies, bonds, or other security maintained on
          the underinsured motor vehicle; or
            (2) the total amount of all damages resulting from the bodily injury less those
          amounts actually recovered under the applicable bodily injury insurance policies,
          bonds, or other security maintained on the underinsured motor vehicle.
          ***
       3. These	 Underinsured Motor Vehicle Coverage limits are the most we will pay
          regardless of the number of:

          a. insureds;

          b. claims made;

          c. vehicles insured; or

          d. vehicles involved in the accident.”

                                                   3

¶8     The parties filed cross-motions for summary judgment on the issue of stacking. Plaintiff

argued that the policy is ambiguous as to the limits of underinsured motorist coverage and that he

should be allowed to stack the underinsured motorist coverage for all 16 vehicles for an

aggregate of $4 million. State Farm argued that the policy contains unambiguous antistacking

language and that the fact that premiums were listed separately for each vehicle does not render

the policy ambiguous. The trial court agreed with plaintiff that the policy was ambiguous and

allowed underinsured motorist coverage to be stacked. State Farm now appeals.

¶9                                      II. ANALYSIS

¶ 10   The issue on appeal is whether underinsured motorist coverage under the policy in

question can be stacked. State Farm contends that the policy contains a clear, unambiguous

antistacking provision and that even though the declarations page repeats the limits of liability,

that does not mean the policy is ambiguous. We disagree.

¶ 11   Summary judgments are subject to de novo review. Crum & Forster Managers Corp. v.

Resolution Trust Corp., 156 Ill. 2d 384, 390 (1993). The construction of an insurance policy

presents a question of law and is appropriate for disposition via summary judgment. Johnson v.

Davis, 377 Ill. App. 3d 606, 606 (2007). Insurance policies are subject to the same rules that

govern the interpretation of contracts. Hobbs v. Hartford Insurance Co. of the Midwest, 214 Ill.
2d 11, 17 (2005).

¶ 12   Where the terms of a policy are clear and unambiguous, the language will be given its

plain and ordinary meaning; however, if a provision is subject to more than one reasonable

interpretation, it is ambiguous and should be construed against the insurer and in favor of the

insured. Murphy v. State Farm Mutual Automobile Insurance Co., 234 Ill. App. 3d 222, 225

(1992). A provision is ambiguous if it is susceptible to more than one reasonable interpretation,


                                                4

but we should only consider reasonable alternative interpretations and not strain to find an

ambiguity where none exists. Hobbs, 214 Ill. 2d at 17. In general, antistacking clauses do not

contravene public policy, but only those that are unambiguous will be given effect. Grzeszczak v.

Illinois Farmers Insurance Co., 168 Ill. 2d 216, 229-30 (1995).

¶ 13   The State Farm policy does not specifically mention the term “stacking,” but the

language set forth above as section “3.” under “Limits” is what is commonly referred to as an

antistacking clause. Stacking involves combining or aggregating the policy limits applicable to

more than one vehicle where the other vehicles are not involved in the accident. See Progressive

Premier Insurance Co. v. Cannon, 382 Ill. App. 3d 526, 530 (2008). In determining whether an

ambiguity exists, an antistacking clause cannot be read in isolation. All of the provisions of an

insurance contract should be read together. Glidden v. Farmers Automobile Insurance Ass’n, 57
Ill. 2d 330, 336 (1974). Reasonableness is the key, and the touchstone is whether the policy is

subject to more than one reasonable interpretation. Bruder v. Country Mutual Insurance Co., 156
Ill. 2d 179, 193 (1993).

¶ 14   In Bruder, our supreme court considered whether a plaintiff could stack uninsured

motorist coverage on two vehicles set forth on a single automobile policy. Id. at 191. The

policy’s limit of liability for uninsured benefits provided that “ ‘[t]he most we will pay for all

damages resulting from bodily injury to any one person caused by any one accident is the limit

of Bodily Injury shown in the declarations for “Each Person.” ’ ” Id. at 189. Our supreme court

held there was no ambiguity when the antistacking clause was read in conjunction with the

declarations page because the limit of the bodily injury for “each person” ($100,000) was set

forth only once on the declarations page, notwithstanding that it listed two separate vehicles. Id.

at 193-94. Nevertheless, Bruder specifically noted that multiple listings of policy limits on a


                                                5

declarations page could create an ambiguity:

                  “It would not be difficult to find an ambiguity created by such a listing of the

        bodily injury liability limit for each person insured. It could easily be interpreted that an

        insured should enjoy a total limit of $200,000 in coverage because a figure of $100,000

        would be shown for each pickup truck. There would be little to suggest in such a listing

        that the parties intended that coverage was to be limited to that provided for only one of

        the two pickup trucks. It would be more reasonable to assume that the parties intended

        that, in return for the two premiums, two $100,000 coverage amounts were afforded.” Id.

        at 192.

Numerous courts, including this one, have followed this rationale and determined that, despite

antistacking language in the body of a policy, a declarations page that prints the policy limit

more than once can reasonably be interpreted as providing a policy limit that equals the sum of

the printed limits.

¶ 15    For example, in Johnson v. Davis, 377 Ill. App. 3d 602 (2007), this court determined that

stacking was allowed under the policy under consideration because the limits of coverage were

listed multiple times, once for each vehicle covered, and four separate premiums were listed on

the declarations sheet. Id. at 609. The four vehicles under the policy carried underinsured

motorist coverage of $50,000 per person and $100,000 per accident. Id. at 603. The policy also

contained an antistacking provision. Id. at 605-06. The underinsured motorist endorsement

directed the insured to “ ‘SEE DECLARATION FOR LIMIT OF LIABILITY AND

PREMIUM,’ ” and the endorsement contained a limit of liability clause which stated that the

limit of liability shown in the declarations page was the maximum limit of liability. Id. The

declarations page listed limits of $50,000 per person four separate times. Id. This court held that


                                                  6

a reasonable person could believe the policy provided $50,000 of underinsured motorist

coverage for each of the four vehicles carrying underinsured motorist coverage for a total of

$200,000 in underinsured motorist coverage. Id. at 609.

¶ 16   Recently, in Cherry v. Elephant Insurance Co., 2018 IL App (5th) 170072, we again

determined that where a policy’s limit of liability section directs the insured to find the limit of

underinsured coverage in the declarations under the limit of liability section for underinsured

motorist coverage and the declarations page lists four vehicles with four separate limits of

liability, an ambiguity is created, which favors stacking. Id. ¶ 20. The policy in question there

stated that “ ‘[t]he limit of liability shown on the declarations page for the coverages under Part

C is the most we will pay.’ ” Id. And just as in Johnson, the declarations page listed four vehicles

with four separate limits of liability. Cherry found that “[t]he abundant case law precedent

indicates that this creates an ambiguity favoring aggregation of the four vehicles’ limits of

liability for underinsured motorist coverage.” Id.

¶ 17   Here, just as in Johnson and Cherry, the policy’s limit of liability section directs the

insured to find the limit of underinsured coverage in the declarations page. The policy

specifically states, “The Underinsured Motor Vehicle Coverage limits are shown on the

Declarations Page under ‘Underinsured Motor Vehicle Coverage—Bodily Injury Limits—Each

Person, Each Accident.’ ” The beginning of the policy contains a key to the policy and provides

for underinsured motorist coverage if a “W” is shown. In the declarations page, “W” is repeated

16 times, once for each vehicle covered by the policy. Plaintiff’s employer, Enviro-Tech, paid 16

separate premiums for underinsured motorist coverage. The key indicates that “W” stands for

underinsured motorist coverage with limits of $250,000 per person and $500,000 per accident.

Relying on the above cases, we find that this creates an ambiguity which can reasonably be


                                                 7

interpreted as favoring aggregation of the 16 vehicles’ limits of liability for underinsured

motorist coverage.

¶ 18      Nevertheless, State Farm contends that because the policy goes on to contain language

that it claims to be an antistacking provision, such language corrects any ambiguity created on

the declarations page. We disagree. As we stated in Cherry, “[A]lthough we recognize that the

policy has specific antistacking language ***, this clause does nothing to cure the ambiguity

created by [the policy’s] limit of liability clause combined with the multiple listed limits on the

declarations page.” Id. ¶ 21. When the contents of the body of the policy conflict with the

language on the declarations pages, an ambiguity exists that must be construed in favor of the

insured. The language in the body of the policy does nothing to cure the ambiguity created in the

declarations page. Yates v. Farmers Automobile Insurance Ass’n, 311 Ill. App. 3d 797, 800

(2000).

¶ 19                                       III. CONCLUSION

¶ 20      We agree with plaintiff that the State Farm policy in issue is poorly written. Because the

policy contains inconsistent provisions, we must construe the policy in favor of the insured.

Because the words used in the policy were chosen by State Farm, any ambiguity is chargeable to

it. See id. Accordingly, we find the circuit court’s decision granting plaintiff $4 million in

underinsured motorist coverage, a sum arrived at by aggregating the $250,000 limit for

underinsured motorist coverage on each of the 16 vehicles in plaintiff’s employer’s insurance

policy, was correct.

¶ 21      For the foregoing reasons, we affirm the order of the circuit court of Franklin County

entering summary judgment in favor of plaintiff.




                                                  8

¶ 22   Affirmed.




                   9
                                 2018 IL App (5th) 170484

                                       NO. 5-17-0484

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
______________________________________________________________________________

BENNIE BARLOW,                                  )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Franklin County.
                                                )
v.                                              )     No. 16-MR-180
                                                )
STATE FARM MUTUAL AUTOMOBILE INSURANCE )
COMPANY,                                        )     Honorable
                                                )     Eric J. Dirnbeck,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:          November 29, 2018
______________________________________________________________________________

Justices:          Honorable Richard P. Goldenhersh, J.

                  Honorable Thomas M. Welch, J., and
                  Honorable Judy L. Cates, J.,
                  Concur
______________________________________________________________________________

Attorneys         Craig L. Unrath, Heyl, Royster, Voelker & Allen, 300 Hamilton
for               Boulevard, P.O. Box 6199, Peoria, IL 61602; Patrick D. Cloud, Heyl,
Appellant         Royster, Voelker & Allen, Suite 100, Mark Twain Plaza III, 105 West
                  Vandalia, P.O. Box 467, Edwardsville, IL 62025
______________________________________________________________________________

Attorneys         William A. Alexander, Matthew H. Caraway, Sam C. Mitchell &
for               Associates, 115 East Main Street, West Frankfort, IL 62896
Appellee
______________________________________________________________________________